Citation Nr: 1738104	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-31 481		DATE
Advanced on the Docket
		

THE ISSUES

Entitlement to an earlier effective date than May 19, 2015, for a grant of service connection for Parkinson's disease with balance and stride impairment.  


ORDER

Entitlement to an earlier effective date than May 19, 2015, for a grant of service connection for Parkinson's disease is denied.














FINDINGS OF FACT

On May 19, 2015, the Veteran submitted an original claim for entitlement to service connection for Parkinson's disease. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 19, 2015, for the award of service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had honorable active service with the United States Army from August 1960 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal for an earlier effective date for service connection of Parkinson's disease arises from a disagreement with the initial effective date assignment following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice regarding the appeal of a downstream issue is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.


	(CONTINUED ON NEXT PAGE)

Entitlement to an earlier effective date than May 19, 2015 for Parkinson's disease with balance and stride impairment.

The Veteran contends that he was misdiagnosed with restless leg syndrome in 2005, which should have correctly been diagnosed as Parkinson's disease.  He asserts that if he had received the proper diagnosis, he would have claimed service-connection for Parkinson's at that time.  Therefore, he requests that he receive an effective date prior to May 19, 2015.  

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  The effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r) (2016).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). 

The claim for service connection was submitted more than one year after separation from service; thus, the effective date cannot be earlier than the date of receipt of claim.  Here, the claim for Parkinson's disease was received on May 19, 2015.  Accordingly, the proper effective date by law is May 19, 2015, the date of claim.  The Board further notes that the record contains no evidence of earlier attempts to claim service-connection for Parkinson's.  

The Veteran has simply argued that an earlier effective date is warranted because the medical evidence pre-dates the effective date of the award of service connection.  In essence, the Veteran is arguing that the effective date should be based on the date his disability arose, which he asserts is the date of onset of his restless leg syndrome.  While the Veteran's Parkinson's disease may have arisen earlier, as noted above, the law provides that the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2016).  Accordingly, the proper effective date for service connection for his Parkinson's disease is the date of claim, May 19, 2015.




______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel


Department of Veterans Affairs


